Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 10340253 B2).
Regarding claim 1, Liao discloses a package structure (Fig. 2A), comprising: a redistribution circuit structure (20 with 24b), having a first connection surface (bottom) and a second connection surface (top) opposite to the first connection surface; an insulator (29 with 30), embedded in and penetrating the redistribution circuit structure; a plurality of conductive connection pieces (26 with 28), penetrating the insulator; a first chip (13 on left), disposed on the first connection surface of the redistribution circuit structure; a second chip (13 on right), disposed on the first connection surface of the redistribution circuit structure; an encapsulant (19 with 15 and 17), disposed on the first connection surface of the redistribution circuit structure and at least laterally covering the first chip and the second chip; a third chip (27), disposed on the second connection surface of the redistribution circuit structure, the third chip being electrically connected to the first chip and the second chip through the conductive connection pieces; and a plurality of conductive terminals (24c), disposed on the second connection surface of the redistribution circuit structure, the conductive terminals being electrically connected to the first chip or the second chip through the redistribution circuit structure (through 24b).
Illustrated below is a marked and annotated figure of Fig. 2A of Liao.

    PNG
    media_image1.png
    441
    686
    media_image1.png
    Greyscale

Regarding claim 2, Liao discloses a package structure (Fig. 2A), wherein the third chip and the first chip or the third chip and the second chip are not electrically connected through the redistribution circuit structure.
Regarding claim 3, Liao discloses a package structure (Fig. 2A), wherein the redistribution circuit structure comprises a circuit layer (24b), and the circuit layer is not disposed between the third chip and the first chip or between the third chip and the second chip.
Regarding claim 4, Liao discloses a package structure, wherein a part of the insulator (30) is further disposed on the second connection surface of the redistribution circuit structure.
Regarding claim 7, Liao discloses a package structure (Fig. 2A), wherein sidewalls of the conductive connection pieces (sidewalls of 26) are substantially flat surfaces.
Regarding claim 8, Liao discloses a package structure (Fig. 2A), wherein a part of the encapsulant (15, 17) is further disposed between the insulator and the first chip and between the insulator and the second chip.
Regarding claim 9, Liao discloses a package structure (Fig. 2A), wherein the first chip comprises a first chip connection piece (16a); the second chip comprises a second chip connection piece (16a); the encapsulant laterally covers the first chip connection piece and the second chip connection piece; and a top surface of the first chip connection piece, a top surface of the second chip connection piece, an encapsulating top surface of the encapsulant and the first connection surface of the redistribution circuit structure are substantially coplanar.
Regarding independent claim 10, Liao discloses a manufacturing method of a package structure (Fig. 2A), comprising: providing a first chip (13 on left); providing a second chip (13 on right); forming an encapsulant (19) covering the first chip and the second chip; forming a redistribution circuit structure (20 with 24b) electrically connected to the first chip and the second chip, the redistribution circuit structure having an opening (between reference lines, see annotated Fig. 2A above) exposing a part of the first chip and a part of the second chip; forming an insulator (29 with 30), at least disposed in the opening of the redistribution circuit structure and exposing the part of the first chip and the part of the second chip; forming a plurality of conductive connection pieces (26 with 28) penetrating the insulator; disposing a third chip (27) on the insulator, the third chip being electrically connected to the first chip and the second chip through the conductive connection pieces; and forming a plurality of conductive terminals (24c) on the redistribution circuit structure, the conductive terminals being electrically connected to the first chip or the second chip through the redistribution circuit structure.
Regarding claim 11, Liao discloses a manufacturing method (Fig. 1A), wherein the first chip comprises a first chip connection piece (16), the second chip comprises a second chip connection piece (16), and the step of forming the encapsulant covering the first chip and the second chip comprises: forming an encapsulating material covering the first chip and the second chip (“encapsulates”, Col. 3, lines 22-48) ; and removing a part of the encapsulating material (“grinding or polishing”, Col. 3, lines 22-48) to form the encapsulant exposing the first chip connection piece of the first chip and the second chip connection piece of the second chip such that a top surface of the first chip connection piece, a top surface of the second chip connection piece and an encapsulating top surface of the encapsulant are substantially coplanar (“coplanar”, Col. 3, lines 22-48).
Allowable Subject Matter
Claims 5-6, 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 5-6 is the inclusion of the limitation the insulator comprises a first insulation portion and a second insulation portion; a distance between the first insulation portion and the third chip is greater than a distance between the second insulation portion and the third chip; and a dimension of the first insulation portion is smaller than or equal to a dimension of the second insulation portion.  Prior art of record teaches first and second insulators, however, the first and second insulators as claimed were not found to enable the claimed distances.
The primary reason for the allowable subject matter of claim 12 is the inclusion of the limitation wherein the step of forming the insulator comprises: filling a photoimageable dielectric material at least in the opening of the redistribution circuit structure.  Prior art of record teaches a method of forming an insulator, however, the method of forming the insulator as claimed is formed in a sequence not disclosed in the prior art.
The primary reason for the allowable subject matter of claims 13-14 is the inclusion of the limitation forming a second insulation material layer on the first insulation layer such that the second insulation material layer is further filled in the first opening; and removing a part of the second insulation material layer to form a second insulation layer having a second opening, wherein the second opening overlaps with the first opening.  Prior art of record teaches a method of forming a redistribution circuit structure having an opening, however, the method of forming the second insulation material layer as claimed was not found to be obvious variation thereof.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to claims 1 and 10 (page 10) that Liao does not teach a structure equivalent to the claimed redistribution circuit structure.  Applicant states a redistribution circuit structure serves to re-route connections to desired locations.
Examiner’s reply:
The examiner disagrees and notes Fig. 2A of Liao clearly teaches connections re-routed (through 24b) from the bottom to the top of the redistribution circuit structure (20 with 24b).  Although Liao illustrates the redistribution circuit structure with a single dielectric layer (20), Liao clearly teaches the redistribution circuit structure may have multiple layers (“multilayer structure” [0018]) formed of any of a variety of dielectric materials ( [0018]).  The specification of the instant application similarly describes a redistribution circuit structure as a multiple layer structure formed of a similar variety of dielectric materials ([0047]).  Fig. 1G of the instant application similarly illustrates connections re-routed (through 153d) from the bottom to the top of the redistribution circuit structure (151 with 153).  Thus, the redistribution circuit structure of Liao is equivalent to the claimed redistribution circuit structure.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Applicant argues:
Applicant argues the method sequence of Liao is different from the disclosed method.
Examiner’s reply:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the order of the manufacturing method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817       


/BRADLEY SMITH/            Primary Examiner, Art Unit 2817